—In an action to recover damages for personal injuries, the plaintiff appeals from *284an order of the Supreme Court, Westchester County (Donovan, J.), entered June 24, 1999, which granted the motion of the defendant City of White Plains for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff alleges that she sustained personal injuries when she slipped and fell on a patch of ice that covered a drain in a sidewalk maintained by the defendant City of White Plains. The Supreme Court properly granted the City’s motion for summary judgment dismissing the complaint insofar as asserted against it. The City established entitlement to judgment as a matter of law since prior written notice of the icy condition was not given to it, as required by the applicable prior notification statute (see, Amabile v City of Buffalo, 93 NY2d 471, 473-474). The plaintiffs speculative arguments failed to raise triable issues of fact as to whether the City created the icy condition, or whether it knew or should have known of the condition because it inspected or performed work at the area in question shortly before the plaintiffs fall (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320, 325; Zuckerman v City of New York, 49 NY2d 557, 562; see also, Amabile v City of Buffalo, supra, at 474; ITT Hartford Ins. Co. v Village of Ossining, 257 AD2d 606). Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.